UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-7554


JAMIE PAUL DESPER,

                Plaintiff - Appellant,

          v.

SUPERINTENDENT JACK LEE; MAJOR LORI NICHOLSON;          LT.   FRED
BYRD; MR. JOHN LILLY; MAJOR LARRY DULL,

                Defendants - Appellees.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.       Glen E. Conrad, Chief
District Judge. (7:10-cv-00473-GEC-RSB)


Submitted:   February 16, 2012            Decided:   February 23, 2012


Before SHEDD, KEENAN, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jamie Paul Desper, Appellant Pro Se.         Rosalie Fessier,
TIMBERLAKE, SMITH, THOMAS & MOSES, PC, Staunton, Virginia, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Jamie Paul Desper appeals the district court’s order

entering summary judgment on several of the claims raised in his

42 U.S.C. § 1983 (2006) complaint and dismissing the remainder

of them under 28 U.S.C. § 1915A(b) (2006).         We have reviewed the

record and find no reversible error.        Accordingly, we affirm for

the reasons stated by the district court.           Desper v. Lee, No.

7:10-cv-00473-GEC-RSB (W.D. Va. Oct. 20, 2011).                 We dispense

with oral argument because the facts and legal contentions are

adequately    presented   in   the   materials   before   the    court   and

argument would not aid the decisional process.



                                                                   AFFIRMED




                                     2